Aprobación de la exposición del caso.
Pob cuanto la parte apelante radicó en tiempo un pro-yecto de exposición del caso para ser sometido a la aproba-ción de la Corte de Distrito de Guayama;
Pon cuanto aún cuando la corte inferior se negó a apro-bar la exposición del caso por estar en vacaciones, no pa-rece, sin embargo, que la corte se haya negado definitiva-mente a aprobarla;
Por cuanto el término de vacaciones de la Corte de Dis-trito de Guayama expirará el 30 de junio próximo;
*981Por cdaNto es siempre preferible que el juez que presi-dió el juicio sea el que apruebe la exposición del caso fijando previamente el día de la vista y no se ba alegado en este caso por el apelante ninguna razón que demuestre la nece-sidad de la intervención del Tribunal Supremo;
Por tanto se declara sin lugar la moción en la cual se solicita la aprobación de la exposición del caso.